EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Darley Emmerson on May 4, 2021.

The application has been amended as follows: 

Cancel claims 1-7, 9-11, and 22


In line 4 of claim 21, delete “water-sobuble” and insert –water-soluble—

Add new claims 23-33:

--23.	The consumer product composition according to claim 12, wherein the hydroxyl-group-containing perfume raw material comprises an aliphatic alcohol or aromatic alcohol.  
24.	The consumer product composition according to claim 12, wherein the hydroxyl-group-containing perfume raw material is selected from the group consisting of: farnesol; (1-Methyl-2-(1,2,2-trimethylbicyclo[3.1.0]-hex-3-ylmethyl)cyclopropyl)methanol; 2-Methyl-3-{(1,7,7-trimethylbicyclo{2.2.1}hept-2-yl)oxy}exo-1-propanol; 2-Methyl-4-(2,2,3-trimethylcyclopent-3-en-1-yl)butan-1-ol; ethyl trimethylcyclopentene butenol; 4-isopropylcyclohexanemethanol; 2-methyl-5-phenylpentan-1-ol; 3-methyl-5-phenylpentanol; 9-decenol; hindinol; cyclomethylene citronellol; 2,2-dimethyl-3-(3-methylphenyl)propan-1-ol; citronellol; (2E,6Z)-nona-2,6-dien-1-ol; cedanol; isocyclogeraniol; geraniol; 3-phenylpropyl alcohol; cinnamic alcohol; trans-2-hexenol; 4-(5,5,6-trimethylbicyclo[2.2.1]hept-2-yl)cyclohexan-1-ol; octalynol; ebanol; undecavertol; 4-penten-2-ol, 3,3-dimethyl-5-(2,2,3-trimethyl-3-cyclopenten-1-yl)-; 3-methyl-4-phenylbutan-2-ol; eugenol; 1-(2,2,6-Trimethylcyclohexyl)hexan-3-ol; 5-propenyl-2-ethoxyphenol; 1-(4-isopropyl-cyclohexyl) ethanol; 2-pentylcyclopentanol; nerolidol; cedrol; hydroxycitronellal dimethyl acetal; florosa; 2,5,5-trimethyl-octahydronaphthalen-2-ol; 2,5,5-trimethyl-1,2,3,4,4α,5,6,7-octahydro-2-naphthalenol; terpinen-4-ol; ethyl linalool; 1-methyl-3-(2-methylpropyl)cyclohexanol; 4-phenyl-2-methyl-2-butanol; 3,7-dimethyloctan-1,7-diol; 1-methyl-4-isopropylcyclohexane-8-ol; linalool; 3,7-dimethyl-4,6-octadien-3-ol; alpha terpineol; 2-methyl-1-phenylpropan-2-ol; cyclohexanepropanol,2,2-dimethyl-; dihydromyrcenol; tetrahydrolinalool; tetrahydro myrcenol; 2,6-dimethyl-2-heptanol; 2-hexen-1-ol; 3-hexen-1-ol; ethanol, 2,2'-oxybis-; methyl anthranilate; flor acetate; gamma hexalactone; para cresol; nerol oxide; hydratropic alcohol; dimethyl benzyl carbinol; dimethyl anthranilate; ethyl maltol; heptyl alcohol; ethanol, 2-(2-methoxyethoxy)-; cyclohexane ethanol; vanillin; ethyl vanillin; and mixtures thereof.  
25.	The consumer product composition according to claim 12, wherein the siloxane compound is formed from a parent silicone compound, wherein the viscosity of the parent silicone compound before attachment of the perfume raw material fragment is from about 10 cps to about 60,000cps.
26.	The consumer product composition according to claim 12, wherein the composition comprises from about 0.1% to about 20%, by weight of the composition of the siloxane compound.
27.	The consumer product composition according to claim 12, wherein the consumer product composition comprises at least about 50%, by weight of the composition, of water.   
28.	The consumer product composition according to claim 12, wherein the consumer product adjunct is selected from the group consisting of bleach activators, surfactants, delivery enhancing agents, builders, chelating agents, dye transfer inhibiting agents, dispersants, enzymes, enzyme stabilizers, catalytic metal complexes, polymeric dispersing agents, clay and soil removal/anti-redeposition agents, brighteners, suds suppressors, dyes, additional perfumes and/or perfume delivery systems, structure elasticizing agents, fabric conditioning actives (FCAs), anionic surfactant scavengers, carriers, hydrotropes, processing aids, structurants, anti-agglomeration agents, coatings, formaldehyde scavengers, deposition aids, emulsifiers, pigments, or mixtures thereof.
29.	The consumer product composition according to claim 12, wherein the consumer product composition is in the form of a liquid composition, a granular composition, a single-compartment pouch, a multi-compartment pouch, a dissolvable sheet, a pastille or bead, a fibrous article, a tablet, a bar, a flake, a foam/mousse, a non-woven sheet, or a mixture thereof.  
30.	The consumer product composition according to claim 28, wherein the consumer product is in the form of a pastille or bead.  
31.	The consumer product composition according to claim 28, wherein the consumer product is in the form of a liquid composition.  
32.	The consumer product composition according to claim 12, wherein the consumer product further comprises a solid water-soluble carrier selected from the group consisting of water-soluble inorganic alkali metal salt, water-soluble alkaline earth metal salt, water-soluble organic alkali metal salt, water-soluble organic alkaline earth metal salt, water soluble carbohydrate, water-soluble silicate, water-soluble urea, and a combination thereof.  
33.	A method of treating a surface with the consumer product composition according to claim 12, comprising the step of contacting the surface with the consumer product composition, optionally in the presence of water.--


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761